OFFICE    OF THE Al-t’ORNEY      GENERAL   OF TEXAS

                            AUSTIN




Honorablr J. 8. Be~uld~ln
CountT Attomw
Johnson Cotmtr
Cleburw, Tasar
Dear Sir:                  Opinion No. Q-
                           ~68   orfi06r6*


            Your nqu68t   ror 0
oarofully aonsldered by this                     e quote froa your
requsrt a8 tollaerr

                                               t6an or orrio*
                                              sented thr com-
                                                ill for Buns

                                         Retlaod Clril Btat-
                                         ubioh he olaime
     oatltlrs him                        sums for tlmrs yeE38,




                                   the last prroedlng
                                   vlng an asaes86d nlu-
                             firteen    Hilllbn 015,wo,-




       traotiond  part thereor, ln excess of said
       Pifteen !.!llllon
                       ($15,000,000.00) Dollars valu-
       atiw  over and lboqr tha maximaura
                                        amount allowed
       m8h 0rrioerr undrr laws lx ir tingon ktwst 2b,
       19351'
           3910 ad810-r8*                          court ha8 lmnwiy rix84
the 8OkdO8               Ot thh, TU~OW                 C&OOtiT@         OrriOU8     Or
the Qoanty,            at   thr brglanlng                of   th8     yoar1     bwoT8r,
OOW  Of th.            8dUi88      UUO              i5OrMl88d         th. POlrOCItOgO
authorIs              by the above m8ntioard law.

     'I vlaw OS th8 holding In 'Coi4~slonera;
Court 0t Rae0 doOh.   Clo unty
                             VS.F 3a dr lrt a l
11) 3. %'. (d   277 it 18 y OpiaiOn    that th;'
aOSXd8siO5U8' COIA would not be llthorlamd at
t&i8 tint8 to lntu a5 ordu that would oha
the aotlon ot the Coti in ii*       the
Or   th0     OmOO?8              for    WY     Of    th8    PTW&OW          pa289

           Y&at       tha portion             of    tha Statutr             uotbd above,
i8 not Mn&atOTy On the Coeai88iOnWB        to in-                         8 OUrt
oraaaa tha salaries 0r the offloars la q;;;e;t-
parwt rm. a reaafn~ or the provlsfon.
Court hariw railed eaoh year to m&o atah an la-
oraan, and hari~y 86t tk 8alarg of the offloor
r0r 8aoh yau in 8OOOTdBIM8  with othrr pm~8lne
or   the     law,      ruoh        lation      would       be     blade
Comi8810n8rr'                   OoUI't at thi8 th8,                  a8 2   80 Oil the
6iti8tOJit   Oirb~8                    Of    t&i8   8oUnw         holding     OrrhO        at
the  ttu   the   8OhdO8                      WOT8    8.t.

           TOUT       O~i~hWl          18    dO8iTOd       With     ~OfOFOIlO8        60
whathar or not suoh oiTi8ar ha8 a mild @lain
againrt the bounty ror any 8am or am   bl rea8on
of thD 0&dOSWr8'      OOlUt hibIT   t0 i5OrM8.
t&     8alUiO8     Woh ma? th0 &‘UO8nt~O                                  allonbh
unau        the a-0 prod8ioaa.
     "Ii SO, would the payment   or mm,   at thir
tlma, by the JI?88Oat ha=i88ion*ra*   Court, br in
erreot ohmglag the pretioua aotlon or the aourt
ia ii&g     thr 8elarles for the rsspeotive p?an,
in sash a gm.nor that     would oonfllot wlth the holC'
ipr or  th0  a0m   in the   Naoog&eh@8 County  oaar?
           W.     l   . l
                            .
                                                           ‘, ,

                                                                                                                    . -
                                                                                                                          5l2



Nonorabh J. II.Baaldwin, Wo                            3




                              The            oomi88lorU8’               Ooat            la     ww-
     tL.8     ~~l:*~~UhtiOfi  Of tW.litr th6ur@lbd(?o ooo)
     inhabitant8        or
                         clodmore
                              1088 than  0~    huad.reQ&a
    nlnaty thouaaod (196,000) Inkabltantr 8OwrdiIIg to
    tha lart preoeding Fodoral Camn      I8 hmoby    aothor-
    ire4 and it e&all be it8 dut   to hx    the  Baler188
     0i ai  th0 r0118dng nana 0 I tlo8rr, t84tc    au-
     lff, aaae8aor end oolleotor or tax.8 oouaty @duo,
     wunty lttornolr, lnoluQlngcrI8lnal AIitrIot atbr-
     nor8 and Omnty attOrMy8 who JWfOT8 t&O dutie8
     or Qlstrlot attornqr, dlrtrlotoh*,     aoantr olork,
     tnamrer, hide and anIma1 lnrpeotor. Eaoh oi raid
     ofiloers8hall be pal4 in money an aIUNIa1laleq ln
     twrlrs (12) equal lnetallntmts oi not less than the
     *atalau0 earned at oogpemnatlon br his ln hl8 orri-
     olal oapa0IO~ for tha rhoal  par 1935, an6 not more
     than        th0 ISUIJWI wow                    rllmea           suoh OrriO8r on&u
     hW8  Ui8tily 011,h@l8t 44, 19551 mOrid*d bhat in
     oountle8 havlag a population or tweatr thtxtaand
     (20,000) and 1888 than thirty-aoren thousand fiV@
     hundred (37,500) aooordlng to the la& preoeding
     Federal           Census,         und having          an assessed             YalUation in
     lOWS             Or    FirtIBW      mliOn         ($i5,000,000ao@                        D0iiU8,
     looorbing to the lsrt                       approved       preoedliq               tar roll
     oi 8-h            80&r
                     th8 16tiillO~~t      til8UOd 8U8h Or-
     ri088-8 a8 8alulos      be lnona884 8~0 1s) pu
     oant for            "9 ion ($1 000,000~00 Dollar8
               eaoh On0 XI1
     ~luatloa or fre*Uoml       rt hereof     La lom8   oi
     uld lUtea     Yillion ($1 ,008,%w!       &lb?8   -S-
     ation over 8nQ abwr                      tk8      Mama           arOW& 83.hW8Q rOOh
     8fflOU~               MQU        l&W8   lXi8thg              8n Awut          %          19351
     .   .   .    .

          ~8 qu0ts ire8 the 8ourt’r                                 oplnlon ln the oan                       0i
aOlsiS8iOIy)T#' cOtITsOf Be 408h88                                  OOMty         1.        wi!kb?      8t   il.,
113 S. W. (2) Pe 279, l8 to1
                           -f W8:
                 “All       lesus8 InvolvaQ in this                     a
     moot. speed T. Keyr, 109 8. a. 24
     Suprcms Court. The order In lmm,                                        br       it8     hm
          and by r0rce or the statute,                                      rxplred            at
                                                                                                      .513




    fxerg      ~~l&at#            Oen8.t       b8     r8qair.4            EM   rtu          Y
    order lo 1938, YIxlmg mlarler fbr 1937 *iti
    On it8      fO0e      rOti&    be    Wi&           ti   -            d88iOWO~
    a0mt            fn l
               l3-r .a nt8rLy                  tke     lrdu          b      i8u0        up
    pellee8 are net wlfhout ramQr   Raak fJou&                                              t.
    RI&tower, Tot. 011. APR., 202 8. II.802.
             -A~JwI        dbU4I8806."               (%68XWaOTh                  Om8)

           The olalms ot WI&r,   Oouaty ClerL,lad tialttn8,
M8trlot   alert,agalnet NaO0&SOOh88 COUaty, lnV0lvoQ In the
above ltri04 suit were lbtbr tri04 out on their merlt8.

             We   quote      from the ooPCtp8               OPiaiOn            in     the 8aw of
Naoogbooher busty            v* VinbOT, A&fJEL w. (2)                          972,     88 fOiiOW8:

             "The r0uorlng              facts a** without di8putrl
    Appbii~,           xinder,     wa8     thb      4u.y    0leoted,             q~ifl04
     a nd
        lotlog          Oouety     Clerk Or Naoogdoohee Oeuaty
     &wing      thb      year8    1937 and 19%                   Na8ogaoohu                 Cotan-
     ty ua8  under tb 8alary set law, ArtIrla3912e,
     8eOtiOn 13, 'lblVlOB'0   hill,CiVil 8tidQtb8, bll4t
     Artlole 3891 Rawle C. S,, ~@mon@8 Ann. Clr. St.
     art. 3891. kdsr       the80 statutes  the ralary 0r
     the County Clerk of Naoogdoohes donaty wae poterned
     by the &&mum or ealary earne4 So 1935 an;ia
     maximum     ealary of $3,300.      The    Oounty    Cierk    oi
     Ha00 dOOhO8 Oouaty In 193 eamd                u           nation
     or hPo ortloe the 8IIaof            28b.16.        T uuary
                                                        Oa
     13,   1936,   at a n(tdar 8088Lbnoi the eOId88iO~
     er8'    wurt,   80 order wa8 en8er8d by 8aU ooart
     ririag app01100*8 8alaxy at #9,W,l4                  th8 moua
     barnad at 8a&X'y by th8 WNEty             lti   0 .t Uia       ..oD,
     ty in 193s. Later       in    raid month,     f rnuav     3lrt,
     at 8 oalled t3eseion 0r 6aia aourt, hi8 nlary ma8
     iisea at $3 350 per year.          Qn Juuary         U    193
     t&o    ~d8don.T~~               OOUrt       in    H&U                “8dOP             R 406
     hi0    rala         at $3,000,for S&t                    par,
                                                        on Jar+            md
     uary 10,‘p 938, da        court  ria   hla ralam at
     ~3,000     ror da    yeem     Thlr war 9286.l61808 than
     the minimum 8a&ary ror 1933, and S3SO lsrs than
     ;;&e:slary a5 rlxea by the order        or January    31,
                Apgellee prayed odgabnt     for $572.32, the
     bl&woe                        3
                    between the .3,OOO    per ye%s rOr 1937
     and 1938, and the alniaumOS #3r286r16as fixed
                                                                               -.-514




              -Ho think thhr0rd.r rizirrgqqollro'r ml4ry
        aa*   at tlw ro&llAr tom  on Jam&~   l), 1936, war
        in aooordwoe      rlth    tha law,    aa4 that t&a   womt
      then iixed w t&a enma       nlarr or l  ppmll.0,
      $3 286.16, andor the  fmotr   ud  t&a law U(LI propor,
    .afki la oontroll.linghem.     Artlole 391k, motion
      13, V@7lon's Ann. Cilc Bt.,    flxw the salary of
      Couatr Olorkr in the tiara of oouatlor in WI&&




        $j,OOO uw    dthoat       ruthori~,     and 10 void.*
              ur o to th e
                         sa wllYo o t lw           th r WH     o f Hwo g d o o h u
COIM L~1.     finklaa, uo        8. w. (2;)901.
              The LM&UD          a mint l   oountr oftlaor of Johnson
Oow~,   Tesw, (raid oowt7                hali   a popuktiw   of 53 317
inhabitanta l.oorbin( to           the    1930 hderti a.--)    @odd r@-
tainumlmr      Lam   llstlnglrywt24,             1935, bdor~raarrgh
3 or Artlolo 3891, V, A. C. 8.) war #3,YJO.O0Jwr mnn~a
In t&la ooxlneotian180 opinion Ho. o-2582 of thL dwlut-
merit,a oopy of uhioh 18 moloead hrrowitb.
           The population of Johnson CoUnt7, Texas,                   aooording
to the 1.9i+OFederal Conella ie 30,384 inhablt?mt8.
          vem     wi*hto a th 8b  8h a)wuu lf wa ua mu a t
Artiole 3912@,t. A. 0. SC, quetr4  in mm lotk?, 8lhdy
th aldea lo a er 0a 0
                    ~ uItela a r o w  ea
                                       8 b r koe
                                               fllYlo a rw-
                                                          a
da rth eOr fla uatia urAdy Inth awthedotill#e4    b yth m
etetutr,le rloulv pmlulm                  ad Uewetiiat3a~~it 18 ler-
talalyaot mzdrbw.
                  lt   18 ear oplnlon that t&a umnt7          et#oor uelor the
h o ts sta t.4wo uld mo t b a lm l nlr r       r la la a g 8uetus      wa n*.
Tha wmleelonora~   wurt of Johwoa Oowty roula not be om-
p8ii0e to eet the eelary 0r 5i7 oouat7 offl80r uulu the Of-
floere’8nluy Law at more than the efflolele-1        of 881~
       ror thr ?lsoai peer 1935 mad stun
orrlocrr                                        mm1Y@ be wb-
                                                       tkat
 lot to the l!mr lw  a inp a
                    set            ph 3 of Artlele 3691, V. A.
d . 8. (rrletlagAwwt 24 1935  T * MA wuld not *row!4 $1,joo,co
             The oourt In its 4laontlcm et tka prepr Urns
fizF?x; 8llarrdefxlltlonaL     eumti(in L!ltlon to Chr $3 506 00
mxlmm) as sot oat io the portion ot ArMale 39120, f&o&n i3,
qaotd   in par httrr,    rotldsdtha rnlratlonraathorlcadmm,
but lt 18 cur oplnloa tRat 01etiIy lib wmt woal(Lsot at thin
tlm allow seam retro*otir*l7 for tL, past four     us aa ro-
quaat& bf thr oiiioer.   To 8Un   mah  additioll8.Powe rrtro-
aotlvely would al80 br lahiblted b7 seotion 53 of A?t101. 3 0r
our Stats Constitution, whioh providesas ?ollawer
                  lSee,
                      33. The L&eleturs shallhat. no
           parr  to grant,Or b authOris aa7oount7 0T
           mklnlolpallathopit7tograat,an7oxtn oompm-
           atlen, toe or allowmoe to a pablleefflwr,
           agent, eonant er rontra*tor, after nr+l9r bre
           bean rfhnaua, or a mntraat &a koh uOer*i
           inb, end ~rfOmled illwkolo OQ in        #UC;        no%
           pey, ear a8thorlzrtha pwmant or amyolala
           onat8d lgalnetan7 oounty or miuJol#6llt7of
                               lgroaImntor OoBtraot,made
           the State,andor a.117
           *i&hootauthorityof law.*
                  Aim 800 the follalmg oano~l
                  Pierson1. OalvortonCount7,131 S. y. (21 27;
                  Jones v. V~ltmenn,171 S. 'X.i?87.
                                                   Very truly your0
                                              ATTOR8ETGBJXRALO? FUA3